Case 6:19-cv-01837-CEM-LRH Document 91 Filed 07/23/20 Page 1 of 2 PageID 1003




                               UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

    STATE FARM MUTUAL AUTOMOBILE
    INSURANCE COMPANY and STATE
    FARM FIRE AND CASUALTY
    COMPANY,

                             Plaintiffs,

    v.                                                             Case No: 6:19-cv-1837-Orl-41LRH

    ADVANTACARE OF FLORIDA, LLC,
    CRN RECEIVABLE MANAGEMENT
    LLC, ADVANTACARE MULTI-
    SPECIALTY GROUP, LLC, KERRIANN
    FITZPATRICK, JOHN MANCUSO,
    KENNETH HOWE and FRANK
    SEVERIANO ALVAREZ, JR. ,

                             Defendants.


                                                     ORDER
              This cause came on for consideration without oral argument on the following motion filed

    herein:

              MOTION:        DEFENDANTS’ UNOPPOSED AND AGREED MOTION
                             FOR ADDITIONAL EXTENSION OF TIME FOR
                             PLAINTIFFS TO RESPOND TO DEFENDANTS’
                             AFFIRMATIVE DEFENSES (Doc. No. 90)

              FILED:         July 22, 2020



              THEREON it is ORDERED that the motion is DENIED.

              Pursuant to Federal Rule of Civil Procedure 12(f), the deadline for Plaintiffs to file a motion

    to strike as it relates to Defendants’ affirmative defenses was June 26, 2020. Doc. Nos. 80, 81; see

    Fed. R. Civ. P. 12(f)(2). On the day of the deadline, the Court granted the parties’ joint request to
Case 6:19-cv-01837-CEM-LRH Document 91 Filed 07/23/20 Page 2 of 2 PageID 1004




    extend the deadline by an additional thirty (30) days, up to and including July 27, 2020. Doc. No.

    86. Now, Defendants move for an additional three-week extension of the deadline for Plaintiffs to

    file a motion to strike, without opposition from Plaintiffs. Doc. No. 90. With the exception of

    noting that mediation has been set for July 31, 2020, the motion is identical to the prior motion.

    Compare Doc. No. 85, with Doc. No. 90.

           Upon consideration, the motion will be denied.      By prior Order, the Court forewarned the

    parties that no further extensions of the deadline to file a motion to strike would be permitted. Doc.

    No. 86, at 1. In the instant motion, Defendants have simply reasserted the exact same arguments

    as were raised in the prior motion. Therefore, they have not established that the Court should

    deviate from that Order, nor have they otherwise demonstrated good cause for an additional

    extension. See Doc. No. 90; see also Fed. R. Civ. P. 6(b)(1).

           DONE and ORDERED in Orlando, Florida on July 23, 2020.




    Copies furnished to:

    Counsel of Record




                                                     -2-
